Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding original claim 1 based amended 18, Applicants recite in claim 18, lines 1-2 “further comprising the substrate” as based on claim 1.  However, the substrate has not be clearly and positively recited separately from other structure in the body of claim 1 to give further structural limitation to the substrate in claim 18.  In order to positively recite the substrate in claim 1, it is suggested that original claim 1 between lines 15 and 16 be amended to reflect, --a substrate;-- followed by line 16 being amended to reflect, --a substrate chuck configured to hold the substrate--.  In this manner, the substrate clearly becomes a separate and distinct structural limitation and clearly forms a part of the invention. Upon amendment of claim 1 as suggested, this rejection under 112(b) would be withdrawn.
Regarding claim 18, the substrate has not been properly and positively recited as a part of the instantly claimed invention from claim 1.  Thus, the recited limitation to the ratio(s) of length(s) of dispenser(s) to the diameter of the substrate would still be an issue because Applicants have not positively recited or claimed the substrate as a part of the dispensing system which is the claimed invention.  Thus, it would remain unclear how this ratio including dimension (i.e., diameter) of the substrate (only intended to be used with the system) would further structurally limit the dispensing system of claim 1.  Upon amendment of claim 1 as suggested previously, this rejection of claim 18 under 112(b) would be withdrawn.

Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Rotation mechanism in claims 1, 12-14, and 19.
Positioning system in claim 19.
Curing system in claim 19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) for reasoning set forth in the previous office action mailed 1/18/2022.
White sets forth a dispensing system comprising at least one or more dispensers (120, 122; see Figs. 2, 3, 6B for examples) each having a first end, second end, and longitudinal axis extending through the dispensers, a set of nozzles per dispenser; a substrate table/chuck (112) for holding a substrate, and/or rotation mechanism (118, 116; see Fig. 2; [0021]) configured to rotate the dispensers around a rotation axis wherein of the at least one or more dispensers, a first dispenser thereof is positioned relative to a second dispenser thereof “not precisely aligned”  ([0023]; upper right col., lines 8-11) and thus infer that the longitudinal axis of the first dispenser may be misaligned/offset or non-coaxial with the longitudinal axis of the second dispenser.  White does NOT explicitly teach the first dispenser positioned relative to the second dispenser such that the longitudinal axis of the first dispenser is non-coaxial with the longitudinal axis of the second dispenser and White does NOT teach a rotation mechanism to rotate the substrate chuck.  However, Anderson sets forth in the dispensing art the use of a printing system having one or more dispenser heads having nozzle array arrangement, each group (see area G5-G8 of Figs. 3a, 3b) of sets of nozzles (N1-N320; see Figs. 3a, 3b for example(s)) are offset from each other such that the nozzles per group would be arrangeable about the longitudinal axis for improved print quality as well as to provide a desired pattern of deposition on the substrate as evidenced by the abstract, cols. 1-2, and col. 2, lines 55-60.  In light of the teachings of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the White dispensing system, the first dispenser positioned relative to the second dispenser such that the longitudinal axis of the first dispenser is offset or non-coaxial with the longitudinal axis of the second dispenser in order to improve print or deposition quality as well as provide a desired pattern of deposition on the substrate.  Further, Akira sets forth in the dispensing art, a dispensing system having at least one or more dispenser head units (112; see abstract; Fig. 1), a set of nozzles per dispenser head unit; a substrate table or chuck (103) to hold the substrate; a rotation mechanism (105) to rotate the substrate table/chuck and a rotation mechanism (111) to rotate the dispenser head units around the rotation axis wherein each rotation mechanism enables accurate and efficient positioning of nozzles of the dispenser head units with respect to desired positioning or rotation of the substrate resulting in accurate and efficient formation of a desired pattern on the substrate.  In light of the teachings of Akira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the dispensing system as defined by the combination above, a rotation mechanism to rotate the substrate chuck as well as a substrate positioned thereon in order to effect desired positioning or rotation of the substrate resulting in accurate and efficient formation of a desired pattern on the substrate.   
Regarding claim 2, the dispensing system as defined by the combination above would provide for the first dispenser positioned relative to the second dispenser such that the longitudinal axis of the first dispenser is angled relative to the longitudinal axis of the second dispenser because White illustrates this in Fig. 3.
Regarding claim 3, the dispensing system as defined by the combination above would provide for angling of the longitudinal axis of the first dispenser relative to the longitudinal axis of the second dispenser as shown in Fig. 3 of White.  The appropriate positioning of one dispenser angled relative to another for a desired pattern application on the substrate would be within the purview of one skilled in the art even at an angle near or about 90°.
Regarding claim 4, the dispensing system as defined by the combination above would provide for the first dispenser being positionable relative to the second dispenser such that the longitudinal axis of the first dispenser is parallel relative to the longitudinal axis of the second dispenser as evidenced by White [0023].
Regarding claim 5, see White, Fig. 6B.
Regarding claim 6, the dispensing system as defined by the combination above having at least the first and second dispensers being misaligned/offset or non-coaxial would render provision of the third dispenser being misaligned/offset or non-coaxial with another dispenser to require only routine skill in the art because it would only require desired positioning of one dispenser relative to another.
Regarding claim 7, the dispensing system as defined by the combination above having at least the first and second dispensers being angled with respect to one another (see White, Fig. 3) would render provision of the third dispenser being angled with respect to another dispenser to require only routine skill in the art because it would only require desired positioning of one dispenser relative to another.
Regarding claim 8, the dispensing system as defined by the combination above having at least the first and second dispensers being angled with respect to one another (see White, Fig. 3) would render provision of the third dispenser being angled with respect to another dispenser to require only routine skill in the art because it would only require desired positioning of one dispenser relative to another. The appropriate positioning of one dispenser angled relative to another for a desired pattern application on the substrate would be within the purview of one skilled in the art even at an angle near or about 90°.
Regarding claims 9 and 10, the dispensing system as defined by the combination above would provide for the first dispenser being positionable relative to the second dispenser such that the longitudinal axis of the first dispenser can be positioned parallel relative to the longitudinal axis of the second dispenser as evidenced by White [0023].  The appropriate positioning of one dispenser in parallel to another for a desired pattern application on the substrate would be within the purview of one skilled in the art.
Regarding claim 11, in the dispensing system as defined by the combination above, the appropriate positioning of one dispenser relative to another so as to provide at least two dispensers to be coaxial for a desired pattern application on the substrate would be within the purview of one skilled in the art.
Regarding claim 12, the dispensing system as defined by the combination above would provide for the rotation mechanism configured to rotate the substrate chuck about the rotation axis or configured to rotate the first dispenser, the second dispenser, and the third dispenser about the rotation axis.
Regarding claim 13, the dispensing system as defined by the combination above would provide for the rotation mechanism configured to rotate the substrate chuck about the rotation axis.
Regarding claim 14, the dispensing system as defined by the combination above would provide for the rotation mechanism configured to rotate the first dispenser and the second dispenser about the rotation axis.
Regarding claim 15, the dispensing system as defined by the combination above would at least provide for the teaching that some nozzles would be configured to dispense material while some other nozzles would not dispense material for partial printing as evidenced by White [0034].  As for desired positioning of the nozzles of plural dispensers relative to one another disposed in a position of first nozzles of first dispenser being radially aligned around the rotation axis with one or more nozzles of another dispenser not to dispense material, White recognizes coupling or positioning of the dispensers with respect to rotation stage platform (118; [0021]) so to position the first nozzles of first dispenser radially aligned around the rotation axis with one or more nozzles of another dispenser for desired application to a given substrate product would require only routine skill in the art.  The adaptation of at least one or more of nozzles of another dispenser not dispensing material would result in the event of partial printing processing of the given substrate. 
Regarding claim 18, each of the dispensers of the dispensing system as defined by the combination above have a desired dimension including a desired length in accordance with the application of material for a given substrate.  The dimension of each substrate, not being a part of the instantly claimed invention, has been given no patentable weight.
  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White (US2008/0186354) in view of Anderson et al (US6502920), Akira (JP2005181472), and Sreenivasan et al (US 2017/0333940) for reasoning set forth in the previous office action mailed 1/18/2022.

White provides a system capable of nanofabrication [0039] comprising a dispensing system comprising at least one or more dispensers (120, 122; see Figs. 2, 3, 6B for examples) each having a first end, second end, and longitudinal axis extending through the dispensers, a set of nozzles per dispenser; a substrate table/chuck (112) for holding a substrate, and/or rotation mechanism (118, 116; see Fig. 2; [0021]) configured to rotate the dispensers around a rotation axis wherein of the at least one or more dispensers, a first dispenser thereof is positioned relative to a second dispenser thereof “not precisely aligned”  ([0023]; upper right col., lines 8-11) and thus infer that the longitudinal axis of the first dispenser may be misaligned/offset or non-coaxial with the longitudinal axis of the second dispenser.  White does NOT explicitly teach the first dispenser positioned relative to the second dispenser such that the longitudinal axis of the first dispenser is non-coaxial with the longitudinal axis of the second dispenser, White does NOT teach a rotation mechanism to rotate the substrate chuck, and White does NOT teach a positioning system to contact material with a superstrate or template along with a curing system to cure the material.  However, Anderson sets forth in the dispensing art the use of a printing system having one or more dispenser heads having nozzle array arrangement, each group (see area G5-G8 of Figs. 3a, 3b) of sets of nozzles (N1-N320; see Figs. 3a, 3b for example(s)) are offset from each other such that the nozzles per group would be arrangeable about the longitudinal axis for improved print quality as well as to provide a desired pattern of deposition on the substrate as evidenced by the abstract, cols. 1-2, and col. 2, lines 55-60.  In light of the teachings of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the White nanofabrication system, the first dispenser positioned relative to the second dispenser such that the longitudinal axis of the first dispenser is offset or non-coaxial with the longitudinal axis of the second dispenser in order to improve print or deposition quality as well as provide a desired pattern of deposition on the substrate.  Akira sets forth in the dispensing art, a dispensing system having at least one or more dispenser head units (112; see abstract; Fig. 1), a set of nozzles per dispenser head unit; a substrate table or chuck (103) to hold the substrate; a rotation mechanism (105) to rotate the substrate table/chuck and a rotation mechanism (111) to rotate the dispenser head units around the rotation axis wherein each rotation mechanism enables accurate and efficient positioning of nozzles of the dispenser head units with respect to desired positioning or rotation of the substrate resulting in accurate and efficient formation of a desired pattern on the substrate.  In light of the teachings of Akira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the nanofabrication system as defined by the combination above, a rotation mechanism to rotate the substrate chuck as well as a substrate positioned thereon in order to effect desired positioning or rotation of the substrate resulting in accurate and efficient formation of a desired pattern on the substrate.   Finally, Sreenivasan provides in the nanofabrication art, a system combining a dispensing system (i.e., inkjet type), a positioning system including one or more positioning stage(s) [0071] used with a superstrate or template (204; for imprinting [0108]) along with a curing system [0026, 0028] to cure imprinted material.  In light of the teachings of Sreenivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine in the nanofabrication system as defined by the combination above, a positioning system including additional positioning stage to contact material with a superstrate or template along with a curing system to cure the material because this would effect a complete nanofabrication system wherein after material is dispensed on the substrate, the desired pattern of material deposited would be able to be imprinted and then cured for a finished substrate product.  

Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Applicants contend that all 112(b) rejections should be withdrawn because Applicant has amended claim 18 to further include the substrate as a part of the instantly claimed invention.
In response, a new 112(b) rejection has been applied against claims 1-18 because in the amendment of claim 18, Applicants refer back to “the substrate” of claim 1.  However, claim 1 does not clearly and distinctly set forth the substrate as being positively recited separately from the functional language describing the substrate chuck.  The substrate is not clearly recited to be designated as a part of the instantly claimed invention from claim 1 and therefore would not be further structurally limiting via the amended language of claim 18.  Upon amendment to claim 1 as set forth previously, then all 112(b) rejections would be withdrawn.
Applicants contend that all 103 rejections based on the teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) should be withdrawn because the prior art, specifically White does not teach or suggest two different dispensers; the two dispensers being non-coaxial; and [0023] of White explicitly provides that the dispensers 120, 122 may be longitudinally aligned at a saber angle with respect to  X-Y plane defined by frame table 112 and support stage 114.  
In response, all 103 rejections based on the teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) have been maintained for several reasons.  The instantly claimed invention does not require two “different” dispensers although White does provide plural dispensers including first dispenser 120 and second dispenser 122.   Applicants acknowledge that White has two dispensers and each dispenser has a longitudinal axis (see remarks of response dated 4/7/2022; pg. 11, first full paragraph).  The instantly claimed invention of claim 1, last few lines for instance, requires that the first dispenser is positioned relative to the second dispenser such that the longitudinal axis of the first dispenser is non-coaxial with the longitudinal axis of the second dispenser.  White sets forth a first dispenser thereof is positioned relative to a second dispenser thereof “not precisely aligned”  ([0023]; upper right col., lines 8-11) and thus one of ordinary skill in the art would expect that the longitudinal axis of the first dispenser being misaligned/not aligned/offset with the longitudinal axis of the second dispenser would result in the longitudinal axis of the first dispenser not being coaxial (non-coaxial) with the longitudinal axis of the second dispenser.  As for the White citation [0023], Applicants appear to overlook ([0023]; upper right side, col., lines 8-11) to the “alternative embodiments, the first and second print heads 120, 122 and their respective set of nozzles,…not precisely aligned”.    Thus, all 103 rejections based on teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) have been maintained.
Applicants contend that all 103 rejections based on the teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) should be withdrawn because the prior art, specifically Anderson, relates to a single dispenser having nozzles offset or misaligned with one another and not to plural dispensers with the longitudinal axis of the first dispenser being misaligned/not aligned/offset with the longitudinal axis of the second dispenser to result in the longitudinal axis of the first dispenser not being coaxial (non-coaxial) with the longitudinal axis of the second dispenser.  
 In response, all 103 rejections based on the teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) have been maintained.   Anderson sets forth in its “Background of Invention” that one or more printheads can be used and it is generally known to misalign printheads.  Anderson further provides general wisdom of misalignment/offsetting nozzles per group for improved print quality and setting of a desired pattern of deposition on a substrate.  The Anderson printing system provides one or more dispenser heads having nozzle array arrangement, each group (see area G5-G8 of Figs. 3a, 3b) of sets of nozzles (N1-N320; see Figs. 3a, 3b for example(s)) are offset from each other such that the nozzles per group would be arrangeable about the longitudinal axis for improved print quality as well as to provide a desired pattern of deposition on the substrate as evidenced by the abstract, cols. 1-2, and col. 2, lines 55-60.  Anderson further supports the rationale that misaligning nozzles per group in at least one dispenser head would be within the purview of one skilled in the art such that misaligning nozzles per group in more than one dispenser to result in improved print quality as well as to provide a desired pattern of deposition on the substrate would appear to be within the purview of one skilled in the art.  Although Applicants’ response illustrates a proposed imaginary longitudinal axis in Anderson (see marked up illustration in response dated 4/7/2022; pg. 12), Anderson does depict or explicitly support the longitudinal axis therein and thus the marked-up illustration has not been persuasive.  Thus, all 103 rejections based on teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) have been maintained.
Applicants contend that all 103 rejections based on the teachings of White (US2008/0186354) in view of Anderson et al (US6502920) and/or Akira (JP2005181472) including that to Sreenivasan et al (US 2017/0333940) should be withdrawn because Sreenivasan does not make up for the teachings of all the above prior art to recognize two dispensers being non-coaxial.
In response, all 103 rejections based on the teachings of White (US2008/0186354) in view of Anderson et al (US6502920), and/or Akira (JP2005181472), and Sreenivasan have been maintained because a prima facie case of obviousness has been established with the applied prior art and the proper motivation for the combinations have been supplied as required by Graham v. Deere.  The Examiner has not explicitly nor implicitly taken official notice in any of the above rejections.  The instantly claimed invention, at least which is purported by Applicants to be geared to the plural dispenser heads each having a longitudinal axis with both longitudinal axes being non-coaxial would not appear to rise to a level to warrant a grant of patentability.  Thus, all obvious rejections based on the claimed invention have been maintained with the exception of claims 16 and 17 which have been designated as allowable subject matter for the reasoning set forth in the non-final office action (pg. 12)  mailed 1/18/2022.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/13/2022